

116 HR 7646 IH: Protect America’s Statues Act of 2020
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7646IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Mr. McCarthy (for himself, Mr. Graves of Missouri, and Mr. Jordan) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo limit certain funding to any jurisdiction that has in effect a law, regulation, policy, or procedure in contravention of section 1369 or section 2101 of title 18, United States Code.1.Short titleThis Act may be cited as the Protect America’s Statues Act of 2020.2.Limitation on use of historic preservation grant funds(a)Limitation on use of funds(1)In generalThe Secretary shall not award a historic preservation grant to an ineligible jurisdiction, and any ineligible jurisdiction that has been awarded a historic preservation grant shall return 75 percent of the grant to the Secretary or otherwise reimburse the Secretary for 75 percent of the amount of the grant within 30 days of the date the jurisdiction is identified on the list prepared under subsection (b). Any such monies returned or reimbursed shall be retained and disbursed by the Secretary for the same purposes as provided under the original authority under which the grant was awarded.(2)Grants affectedThis paragraph shall apply to historic preservation grants awarded in the current fiscal year and in any other fiscal year after the date of the enactment of this Act.(b)Determination of ineligible jurisdictionsNot later than 30 days after the date of the enactment of this Act, and not less than annually thereafter, the Attorney General shall—(1)determine what States, units of local government, and other jurisdictions are ineligible jurisdictions for the purposes of this Act; and(2)submit to the Secretary and Congress a comprehensive list of ineligible jurisdictions as determined under paragraph (1).(c)DefinitionsIn this section:(1)Historic preservation grantThe term historic preservation grant means any grant awarded to a State, unit of local government, territory of the United States, an Indian tribe or other governmental entity administered by the National Park Service for purposes that include historic preservation or revitalization, for example, the following:(A)State Historic Preservation Office Historic Preservation Grants.(B)Tribal Historic Preservation Office Grants.(C)Save America’s Treasures Grants.(D)Paul Bruhn Historic Revitalization Grant Program.(2)Ineligible jurisdictionThe term ineligible jurisdiction means a State, unit of local government, territory of the United States, an Indian tribe or other individual jurisdiction that has in effect any law, regulation, policy, or procedure specifically within its control in contravention of section 1369 or section 2101 of title 18, United States Code.(3)SecretaryThe term Secretary means the Secretary of the Interior.3.Eligibility requirement for fixed guideway capital investment grants(a)In generalSection 5309 of title 49, United States Code, is amended—(1)in subsection (a) by adding at the end the following: (8)Specified ineligible jurisdictionThe term specified ineligible jurisdiction means a State, unit of local government, territory of the United States, an Indian tribe, or other individual jurisdiction that has in effect any law, regulation, policy, or procedure specifically within its control in contravention of section 1369 or section 2101 of title 18.;(2)in subsection (c)(4) by adding at the end the following: The Secretary may not approve a grant under this section for project in an area determined to be a specified ineligible jurisdiction.; and(3)in subsection (k)(4) by adding at the end the following: (C)RevocationAny obligation or future obligation and contingent commitments made under this section may be revoked due to a finding that the project is located in a specified ineligible jurisdiction..(b)Guidance updatesNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall update guidance issued pursuant to section 5309(k)(6) of title 49, United States Code, to carry out the amendments made by this section.